LACOMBE, Circuit Judge.
The merchandise in controversy consists of certain articles indifferently known by the specific names of *562“carbon,” “carbonado,” or “black diamonds.” The testimony supports the finding of the Board of General Appraisers that “it was this substance Congress embraced within the term ‘miners’ diamonds.’ ” That term is found in the free list (Tariff Act July 24, 1897, c. 11, § 2, 30 Stat. 197 [U. S. Comp. St. 1901, p. 1683] at—
“Par. 545. Diamonds and other precious stones, rough or uncut, and not ad-ranced in condition or value from their natural state by cleaving, splitting, cutting, or other process, including miners', glaziers’ and engravers’ diamonds not set, and diamond dust or bort.”
The appellant contends that the three diamonds here imported, which have been split, but have not been set, are covered by this paragraph. The collector and the board classified them under—
“Par. 435. Diamonds and other precious stones advanced in condition or value from their natural state by cleaving, splitting, cutting, or other process, and not set, ten per centum ad valorem.”
Judge Platt had the two paragraphs before him in United States v. Fifteen Drilled Diamonds (D. C.) 127 Fed. 753, and construed it, holding that the qualifying words following “other precious stones,” to and including “other process,” refer only to the preceding phrase “diamonds and other precious stones.” I concur in his opinion, and conclude that miners’, glaziers’, and engravers’ diamonds, whether whole or split, are free of duty, if they are not set.
The decision of the board is reversed.